DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a machine” in claims 1, 10, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pate, Jr. (US 20120259743) in view of Levesque et al. (US 9,756,604).

As to claim 1, Pate discloses a system comprising: 
a switch ([0041]: touch-sensitive buttons) that includes a sensor ([0041], Note: it is well known in the art that touch-sensitive buttons include sensor(s)) and a sample of material ([0034]: physical samples), [0037]: tactual inspection); 
a display screen (Fig. 5, [0034], [0041]); and 
a machine communicatively coupled to the switch and to the display screen, the machine comprising one or more processors storing instructions that, when executed by 
detecting operation of the switch by detecting activation of the sensor in response to manipulation of the sample of material by a user ([0034], [0041]); 
selecting and accessing texture map data that corresponds to the sample of material in response to the detected operation of the switch ([0037]); 
generating video content based on the accessed texture map data that corresponds to the sample of material ([0039]); and 
causing the generated video content to be presented by the display screen in response to the manipulation of the sample of material by the user (Fig. 5, [0034], [0041]). 
Pate does not expressly teach a haptic switch. 
Levesque teaches a haptic switch (col. 8, lines 23-35: haptic actuator). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pate’s system by incorporating Levesque’s idea of including a haptic switch in order to provide the user distinctive haptic effect of the sample product. 
As to claim 2, Pate (as modified by Levesque) teach the system of claim 1, wherein: the generating of the video content based on the selected texture map data includes generating a picture of a floor by at least one of tiling the texture map data or scaling the texture map data (Pate: [0037]: tactual inspection). 
3D modeled, [0036]); and rendering a picture of the room by applying the texture map data to the accessed 3D model of the room (Pate: [0034], [0036]). 
As to claim 4, Pate (as modified by Levesque) teach the system of claim 3, wherein: the accessing of the 3D model of the room includes accessing a predetermined 3D model of a predetermined room (Pate: [0034]: 3D modeled, [0036]). 
As to claim 5, Pate (as modified by Levesque) teach the system of claim 3, wherein: the operations further comprise: accessing at least one image of the room from a storage device controlled by the user; and the accessing of the 3D model of the room includes generating a custom 3D model of the room based on the accessed at least one image of the room (Pate: [0034]: 3D modeled, [0036] – [0037]). 
As to claim 6, Pate (as modified by Levesque) teach the system of claim 1, wherein: the generating of the video content based on the selected texture map data includes generating a picture of a ceiling by at least one of tiling the texture metadata or scaling the textual data (Pate: [0037]: tactual inspection). 
As to claim 7, Pate (as modified by Levesque) teach the system of claim 1, wherein: the sensor in the haptic switch (Levesque: col. 8, lines 23-35: haptic actuator) one of a proximity sensor, touch sensor, or pressure sensor (Pate: [0041]: touch-sensitive buttons, Note: it is well known in the art that touch-sensitive buttons include sensor(s)). 
As to claim 8, Pate (as modified by Levesque) teach the system of claim 1, wherein: the sample of material in the haptic switch includes flooring material selected from a group consisting of tile, wood, and carpet (Pate: [0038]: flooring products, [0053]). 

As to claim 9, Pate (as modified by Levesque) teach the system of claim 1, wherein: multiple texture map data correspond to the sample of material (Pate: [0037]: tactual inspection); the operations further comprise: detecting that the user selected a disambiguation criterion that identifies the texture map data among the multiple texture map data that correspond to the sample of material (Pate: [0034], [0041]); and the selecting and accessing of the texture map data is based on the disambiguation criterion selected by the user (Pate: [0037]). 
As to claim 10, Pate discloses a structure comprising: 
a wall-mounted display screen (Fig. 5, [0034], [0041]); 
a floor-mounted display screen (Fig. 5, [0034], [0041]); 
a plurality of switches ([0041]: touch-sensitive buttons) that each include a corresponding sensor ([0041], Note: it is well known in the art that touch-sensitive buttons include sensor(s)) and a corresponding sample of material ([0034]: physical samples), [0037]: tactual inspection); 

detecting operation of a switch among the plurality of switches by detecting activation of the corresponding sensor in the switch in response to manipulation of the corresponding sample of material by a user ([0034], [0041]); 
selecting and accessing texture map data that corresponds to the sample of material in response to the detected operation of the switch ([0037]); 
generating first video content for the wall-mounted display screen based on the accessed texture map data ([0039]); 
generating second video content for the floor-mounted display screen based on the accessed texture map data ([0039]); 
causing the wall-mounted display screen to present the generated first video content (Fig. 5, [0034], [0041]); and 
causing the floor-mounted display screen to present the generate a second video content (Fig. 5, [0034], [0041]). 
Pate does not explicitly teach a haptic switch. 
Levesque teaches a haptic switch (col. 8, lines 23-35: haptic actuator). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pate’s structure by adapting Levesque’s idea of including a haptic switch in order to provide the user 
As to claims 11-15, it is the apparatus of claims 2-5 and 9. Please see claims 2-5 and 9 for detail analysis. 
As to claim 16, Pate discloses a system comprising: 
one or more processors (Fig. 3); and 
a memory storing instructions that, when executed by at least one processor among the one or more processors (Fig. 3), cause the system to perform operations comprising: 
detecting operation of a switch ([0041]: touch-sensitive buttons) that includes a sensor ([0041], Note: it is well known in the art that touch-sensitive buttons include sensor(s)) and a sample of material ([0034]: physical samples), [0037]: tactual inspection) by detecting activation of the sensor of the switch in response to manipulation of the sample of material by a user ([0034], [0041]); 
selecting and accessing texture map data that corresponds to the sample of material included in the switch in response to the detected operation of the switch ([0037]); 
generating video content based on the accessed texture map data that corresponds to the sample of material included in the switch ([0039]); and 
causing the generated video content to be presented by a display screen in response to the manipulation of the sample of material included in the switch (Fig. 5, [0034], [0041]). 

Levesque teaches a haptic switch (col. 8, lines 23-35: haptic actuator). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pate’s system by incorporating Levesque’s idea of including a haptic switch in order to provide the user distinctive haptic effect of the sample product.
As to claims 17-20, it is the apparatus of claims 2-3, 5, and 9. Please see claims 2-3, 5, and 9 for detail analysis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628